Exhibit 10.9

 

AMENDED AND RESTATED COMMERCIAL PLEDGE AGREEMENT

 

Borrower:

Advanced Life Sciences, Inc.
1440 Davey Road
Woodridge, IL 60517

Lender:

THE LEADERS BANK
2001 YORK ROAD, SUITE 150
OAK BROOK, IL  60523

 

 

 

 

Grantor:

ALS Ventures, LLC
1440 Davey Rd
Woodridge, IL 60517

 

 

 

THIS AMENDED AND RESTATED COMMERCIAL PLEDGE AGREEMENT dated October 23, 2008, is
made and executed by and among ALS Ventures, LLC, a Delaware limited liability
company (“Grantor”), Advanced Life Sciences, Inc., an Illinois corporation
(“Borrower”), and THE LEADERS BANK (“Lender”).  This Agreement amends and
restates in its entirety that certain Commercial Pledge Agreement, dated
April 18, 2006, by and among Grantor, Borrower and Lender (“Original Pledge
Agreement”).  The security interest evidenced by the Original Pledge Agreement
is a continuing security interest evidenced by this Agreement, and nothing
contained herein shall be deemed to constitute a release or otherwise adversely
affect any lien, mortgage or security interest represented by the Original
Pledge Agreement.  This Agreement is entered into pursuant to that certain
Amended and Restated Business Loan Agreement, dated as of even date herewith, by
and between the Borrower and the Lender (“Loan Agreement”), whereby the Lender
has agreed to lend Ten Million and 00/100 Dollars to the Borrower subject to the
terms and conditions of the Loan Agreement.

 

GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the Indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral in addition to all other rights which Lender may have by law.

 

COLLATERAL DESCRIPTION.  The word “Collateral” as used in this Agreement means
all of Grantor’s property (however owned if more than one), in the possession of
Lender (or in the possession of a third party subject to the control of Lender),
whether existing now or later and whether tangible or intangible in character,
including without limitation, the following:

 

2,540,000 shares of common stock of Advanced Life Sciences Holdings, Inc., a
Delaware corporation.

 

In addition, the word “Collateral” includes all of Grantor’s property (however
owned), in the possession of Lender (or in the possession of a third party
subject to the control of Lender), whether now or hereafter existing and whether
tangible or intangible in character, including, without limitation, each of the
following:

 

(A) All property to which Lender acquires title or documents of title.

 

(B) All property assigned to Lender.

 

(C) All promissory notes, bills of exchange, stock certificates, bonds, savings
passbooks, time certificates of deposit, insurance policies, and all other
Instruments and evidences of an obligation.

 

(D) All records relating to any of the property described in this COLLATERAL
DESCRIPTION section, whether in the form of a writing, microfilm, microfiche, or
electronic media.

 

(E) All Income and Proceeds from the Collateral as defined herein.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES.  Grantor warrants that: (A) this
Agreement is executed at Borrower’s request and not at the request of Lender;
(B) Grantor has the full right, power and authority to enter into this Agreement
and to pledge the Collateral to Lender; (C) Grantor has established adequate
means of obtaining from Borrower on a continuing basis information about
Borrower’s financial condition; and (D) Lender has made no representation to
Grantor about Borrower or Borrower’s creditworthiness.

 

1

--------------------------------------------------------------------------------


 

GRANTOR’S WAIVERS.  Grantor waives all requirements of presentment, protest,
demand, and notice of dishonor or non-payment to Borrower or Grantor, or any
other party to the Indebtedness or the Collateral.  Lender may do any of the
following with respect to any obligation of Borrower, without first obtaining
the consent of Grantor: (A) grant any extension of time for any payment,
(B) grant any renewal, (C) permit any modification of payment terms or other
terms, or (D) exchange or release any Collateral or other security.  No such act
or failure to act shall affect Lender’s rights against Grantor or the
Collateral.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future;
provided, however, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Grantor authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any and all such accounts, and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this RIGHT OF SETOFF section.

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL.  Grantor
represents and warrants to Lender that:

 

Ownership.  Grantor is the lawful owner of the Collateral free and clear of all
security interests, liens, encumbrances and claims of others except as disclosed
to and accepted by Lender in writing prior to execution of this Agreement.

 

Right to Pledge.  Grantor has the full right, power and authority to enter into
this Agreement and to pledge the Collateral.

 

Authority; Binding Effect.  Grantor has the full right, power and authority to
enter into this Agreement and to grant a security interest in the Collateral to
Lender.  This Agreement is binding upon Grantor as well as Grantor’s successors
and assigns, and is legally enforceable in accordance with its terms.  The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement, are and shall be continuing in nature
and shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.

 

No Further Assignment.  Grantor has not, and shall not, sell, assign, transfer,
encumber or otherwise dispose of any of Grantor’s rights in the Collateral
except as provided in this Agreement.

 

No Defaults.  There are no defaults existing under the Collateral, and there are
no offsets or counterclaims to the same.  Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.

 

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
membership agreement does not prohibit any term or condition of this Agreement.

 

Financing Statements.  Grantor authorizes Lender to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Lender’s
security interest.  At Lender’s request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender’s
security interest in the Property.  Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs.  Grantor
irrevocably appoints Lender to execute documents necessary to transfer title if
there is a default.  Lender may file a copy of this Agreement as a financing
statement.  If Grantor changes Grantor’s name or address, or the name or address
of any person granting a security interest under this Agreement changes, Grantor
will promptly notify the Lender of such change.

 

LENDER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL.  Lender may hold
the Collateral until all indebtedness has been paid and satisfied.  Thereafter,
Lender may deliver the Collateral to

 

2

--------------------------------------------------------------------------------


 

Grantor or to any other owner of the Collateral.  Lender shall have the
following rights in addition to all other rights Lender may have by law:

 

Maintenance and Protection of Collateral.  Lender may, but shall not be
obligated to, take such steps as it deems necessary or desirable to protect,
maintain, insure, store, or care for the Collateral, including paying any liens
or claims against the Collateral.  This may include such things as hiring other
people, such as attorneys, appraisers or other experts.  Lender may charge
Grantor for any cost incurred in so doing.  When applicable law provides more
than one method of perfection of Lender’s security interest, Lender may choose
the method(s) to be used.  If the Collateral consists of stock, bonds or other
Investment Property for which no certificate has been issued, Grantor agrees, at
Lender’s request, either to request issuance of an appropriate certificate or to
give instructions on Lender’s forms to the issuer, transfer agent, mutual fund
company, or broker, as the case may be, to record on its books or records
Lender’s security interest in the Collateral.  Grantor also agrees to execute
any additional documents, including but not limited to, a control agreement or
any other documents necessary to perfect Lender’s security interest as Lender
may desire.

 

Income and Proceeds from the Collateral.  Lender may receive all Income and
Proceeds and add it to the Collateral.  Grantor agrees to deliver to Lender
immediately upon receipt, in the exact form received and without commingling
with other property, all Income and Proceeds which may be received by, paid, or
delivered to Grantor or for Grantor’s account, whether as an addition to, in
discharge of, in substitution of, or in exchange for any of the Collateral.

 

Application of Cash.  At Lender’s option, Lender may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
indebtedness or such portion thereof as Lender shall choose, whether or not
matured.

 

Transactions with Others.  Lender may (A) extend time for payment or other
performance, (B) grant a renewal or change in terms or conditions, or
(C) compromise, compound or release any obligation, with anyone or more
Obligors, endorsers, or guarantors of the indebtedness as Lender deems
advisable, without obtaining the prior written consent of Grantor, and no such
act or failure to act shall affect Lender’s rights against Grantor or the
Collateral.

 

All Collateral Secures Indebtedness.  All Collateral shall be security for the
indebtedness, whether the Collateral is located at one or more offices or
branches of Lender.  This will be the case whether or not the office or branch
where Borrower obtained Borrower’s loan knows about the Collateral or relies
upon the Collateral as security.

 

Collection of Collateral.  Lender, at Lender’s option, may, but need not,
collect the Income and Proceeds directly from the Obligors.  Grantor authorizes
and directs the Obligors, if Lender decides to collect the Income and Proceeds,
to pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender’s receipt for the payments.

 

Power of Attorney.  Grantor irrevocably appoints Lender as Grantor’s
attorney-in-fact, with full power of substitution, (A) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral; (B) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (C) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor’s release and acquittance for Grantor;
(D) to file any claim or claims or to take any action or institute or take part
in any proceedings, either in Lender’s own name or in the name of Grantor, or
otherwise, which in the discretion of Lender may seem to be necessary or
advisable; and (E) to execute in Grantor’s name and to deliver to the Obligors
on Grantor’s behalf, at the time and in the manner specified by the Collateral,
any necessary instruments or documents.

 

Perfection of Security Interest.  Upon Lender’s request, Grantor will deliver to
Lender any and all of the documents evidencing or constituting the Collateral. 
When applicable law provides more than one method

 

3

--------------------------------------------------------------------------------


 

of perfection of Lender’s security interest, Lender may choose the method(s) to
be used.  Upon Lender’s request, Grantor will sign and deliver any writings
necessary to perfect Lender’s security interest.  If any of the Collateral
consists of securities for which no certificate has been issued, Grantor agrees,
at Lender’s option, either to request issuance of an appropriate certificate or
to execute appropriate instructions on Lender’s forms instructing the issuer,
transfer agent, mutual fund company, or broker, as the case may be, to record on
its books or records, by book-entry or otherwise, Lender’s security interest in
the Collateral.  Grantor hereby appoints Lender as Grantor’s irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  This is a
continuing Security Agreement and will continue in effect even though all or any
part of the Indebtedness is paid in full and even though for a period of time
Borrower may not be indebted to Lender.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.  The Agreement also will secure payment of these amounts.  Such rights
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.

 

LIMITATIONS ON OBLIGATIONS OF LENDER.  Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender’s
possession, but shall have no other obligation to protect the Collateral or its
value.  In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or for the
collection or protection of any Income and Proceeds from the Collateral,
(B) preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any maturities, calls, conversions, exchanges, offers,
tenders, or similar matters relating to any of the Collateral, or (D) informing
Grantor about any of the above, whether or not Lender has or is deemed to have
knowledge of such matters.  Except as provided above, Lender shall have no
liability for depreciation or deterioration of the Collateral.

 

REINSTATEMENT OF SECURITY INTEREST.  If payment is made by Borrower, whether
voluntarily or otherwise, or by guarantor or by any third party, on the
Indebtedness and thereafter Lender is forced to remit the amount of that payment
(A) to Borrower’s trustee in bankruptcy or to any similar person under any
federal or state bankruptcy law or law for the relief of debtors, (B) by reason
of any judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of Lender’s property, or (C) by reason of any
settlement or compromise of any claim made by Lender with any claimant
(including without limitation, Borrower), the Indebtedness shall be considered
unpaid for the purpose of enforcement of this Agreement and this Agreement shall
continue to be effective or shall be reinstated, as the case may be,
notwithstanding any cancellation of this Agreement or of any note or other
instrument or agreement evidencing the Indebtedness and the Collateral will
continue to secure the amount repaid or recovered to the same extent as if that
amount never had been originally received by Lender, and Grantor shall be bound
by any judgment, decree, order, settlement or compromise relating to the
Indebtedness or to this Agreement.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower falls to make any payment when due under the
Indebtedness.

 

Note Default.  The occurrence of an Event of Default under the Note.

 

4

--------------------------------------------------------------------------------


 

Loan Agreement Default.  The occurrence of an Event of Default under the Loan
Agreement or any of the Loan Documents (as defined in the Loan Agreement).

 

Other Defaults.  Borrower or Grantor fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement or in
any of the Related Documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower or Grantor.

 

Default In Favor of Third Parties.  Should Borrower, Grantor or any guarantor,
endorser, surety, or accommodation party of any of the Indebtedness default
under any Loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower’s property or Borrower’s or any Grantor’s
ability to repay the Indebtedness or perform their respective obligations under
this Agreement or any of the Related Documents.

 

False statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or Grantor or on Borrower’s or Grantor’s behalf under this
Agreement or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency.  The dissolution or termination of Borrower’s or Grantor’s existence
as a going business, the Insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower’s or Grantor’s property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against any collateral securing the Indebtedness.  This includes
garnishment of any of Borrower’s or Grantor’s accounts, including deposit
accounts, with Lender.  However, this Event of Default shall not apply if
(A) there is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding, and (B) if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits, with Lender, monies or a surety
bond for the creditor or forfeiture proceeding in an amount determined by
Lender, in its sale discretion, as being an adequate reserve or bond for the
dispute.

 

Insufficient Market Value of Collateral.  The market value of the Collateral
falls below $1,016,000.00, and as a result of the deterioration of the market
value of the Collateral, Grantor does not, by the close of business on the next
business day after Grantor has received notice from Lender of the deterioration,
either (A) reduce the amount of the Indebtedness in this loan as required by
Lender or (B) pledge or grant an additional security interest to increase the
value of the Collateral as required by Lender.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

Adverse Change.  A material adverse change occurs in Borrower’s or Grantor’s
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired.

 

Insecurity.   Lender, in good faith, believes itself insecure.

 

5

--------------------------------------------------------------------------------


 

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender may exercise anyone or more of the
following rights and remedies:

 

Accelerate Indebtedness.  Declare all Indebtedness, including any prepayment
penalty which Borrower would be required to pay, immediately due and payable,
without notice of any kind to Borrower or Grantor.

 

Collect the Collateral.  Collect any of the Collateral and, at Lender’s option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.

 

Sell the Collateral.  Sell the Collateral, at Lender’s discretion, as a unit or
in parcels, at one or more public or private sales.  Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made; provided, however, no notice need be provided to any person who, after an
Event of Default occurs, enters into and authenticates an agreement waiving that
person’s right to notification of sale.  Grantor agrees that any requirement of
reasonable notice as to Grantor is satisfied if Lender malls notice by ordinary
mall addressed to Grantor at the last address Grantor has given Lender in
writing.  If a public sale is held, there shall be sufficient compliance with
all requirements of notice to the public by a single publication in any
newspaper of general circulation in the county where the Collateral is located,
setting forth the time and place of sale and a brief description of the property
to be sold.  Lender may be a purchaser at any public sale.

 

Sell Securities.  Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws.  If, because of
restrictions under such laws, Lender is unable or believes it is unable to sell
the securities in an open market transaction, Grantor agrees that (A) Lender
will have no obligation to delay sale until the securities can be registered,
and (B) Lender may make a private sale to one or more persons or to a restricted
group of persons, even though such sale may result in a price that is less
favorable than might be obtained in an open market transaction.  Such a sale
will be considered commercially reasonable.  If any securities held as
Collateral are “restricted securities” as defined in the Rules of the Securities
and Exchange Commission (such as Regulation D or Rule 144) or the rules of state
securities departments under state “Blue Sky” laws, or if Grantor or any other
owner of the Collateral is an affiliate of the issuer of the securities, Grantor
agrees that neither Grantor, nor any member of Grantor’s family, nor any other
person signing this Agreement will sell or dispose of any securities of such
Issuer without obtaining Lender’s prior written consent.

 

Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral.  In addition to other rights and remedies granted under this
Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (A) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively, “Investment Property”) in Lender’s sole name
or in the name of Lender’s broker, agent or nominee; (B) cause any issuer,
broker or other securities intermediary to deliver to Lender any of the
Collateral consisting of securities or Investment Property capable of being
delivered; (C) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(D) execute any such control agreement on Grantor’s behalf and in Grantor’s
name, and Grantor hereby irrevocably appoints Lender as agent and
attorney-in-fact, coupled with an interest, for the purpose of executing such
control agreement on Grantor’s behalf; (E) exercise any and all rights of Lender
under any such control agreement or power of attorney; (F) exercise any voting,
conversion, registration, purchase, option, or other rights with respect to any
Collateral; (G) collect, with or without legal action, and issue receipts
concerning any notes, checks, drafts, remittances or distributions that are paid
or payable with respect to any Collateral consisting of Investment Property. 
Any control agreement entered with respect to any Investment Property shall
contain the following provisions:

 

6

--------------------------------------------------------------------------------


 

(1)  At Lender’s discretion, Lender shall be authorized to instruct the issuer,
broker or other securities intermediary to take or to refrain from taking such
actions with respect to the Investment Property as Lender may instruct, without
further notice to or consent by Grantor.  Such actions may include without
limitation the issuance of entitlement orders, account instructions, general
trading or buy or sell orders, transfer and redemption orders, and stop loss
orders.

 

(2)  Lender shall be further entitled to instruct the issuer, broker or
securities intermediary to sell or to liquidate any Investment Property, or to
pay the cash surrender or account termination value with respect to any and all
Investment Property, and to deliver all such payments and liquidation proceeds
to Lender.

 

Additionally, any such control agreement shall contain such authorizations as
are necessary to place Lender in “control” of such investment collateral, as
contemplated under the provisions of the Uniform Commercial Code of the State of
Illinois (the “UCC”), and shall fully authorize Lender to issue “entitlement
orders” concerning the transfer, redemption, liquidation or disposition of
investment collateral, in conformance with the provisions of the UCC.

 

Foreclosure.  Maintain a judicial suit for foreclosure and sale of the
Collateral.

 

Transfer Title.  Effect transfer of title upon sale of all or part of the
Collateral.  For this purpose, Grantor irrevocably appoints Lender as Grantor’s
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.

 

Other Rights and Remedies.  Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the UCC, at law, in
equity, or otherwise.

 

Application of Proceeds.  Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with a sale, attorneys’ fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Lender in connection with the collection and sale of such Collateral
and to the payment of the indebtedness of Borrower to Lender, with any excess
funds to be paid to Grantor as the interests of Grantor may appear.  Borrower
agrees, to the extent permitted by law, to pay any deficiency after application
of the proceeds of the Collateral to the indebtedness.

 

Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect Lender’s right to declare a
default and exercise its remedies.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Grantor agrees to pay upon demand all of Lender’s
costs and expenses, Including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement upon any
Event of Default.  Lender may hire or pay someone else to help enforce this
Agreement, and Grantor shall pay the costs and expenses of such enforcement. 
Costs and expenses include Lender’s attorneys’ fees and legal expenses whether
or not there is a lawsuit, including attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any

 

7

--------------------------------------------------------------------------------


 

automatic stay or injunction), appeals, and any anticipated post-judgment
collection services.  Grantor also shall pay all court costs and such additional
fees as may be directed by the court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law.  This Agreement will be governed by federal applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Illinois without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Illinois.

 

Choice of Venue.  If there is a lawsuit, Grantor agrees upon Lender’s request to
submit to the jurisdiction of the courts of DuPage County, State of Illinois.

 

Joint and Several Liability.  All obligations of Borrower and Grantor under this
Agreement shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower.  This means that each Borrower and Grantor signing below is
responsible for all obligations in this Agreement.  Where any one or more of the
parties is a corporation, partnership, limited liability company or similar
entity, it is not necessary for Lender to inquire into the powers of any of the
officers, directors, partners, members, or other agents acting or purporting to
act on the entity’s behalf, and any obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed under this Agreement.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by facsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States man, as first class, certified or registered mail postage prepaid,
directed to the addresses shown near the beginning of this Agreement.  Any party
may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice is to
change the party’s address.  For notice purposes, Grantor agrees to keep Lender
informed at all times of Grantor’s currant address.  Unless otherwise provided
or required by law, if there are more than one Grantor, any notice given by
lender to any Grantor is deemed to be notice given to all Grantors.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

 

Successors and Assigns.  Subject to any limitations stated in this Agreement on
transfer of Grantor’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor’s successors with reference to this
Agreement and the

 

8

--------------------------------------------------------------------------------


 

indebtedness by way of forbearance or extension without releasing Grantor from
the obligations of this Agreement or liability under the indebtedness.

 

Time Is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the UCC:

 

Agreement. The word “Agreement” means this Amended and Restated Commercial
Pledge Agreement, as this Amended and Restated Commercial Pledge Agreement may
be amended or modified from time to time, together with all exhibits and
schedule’s attached to this Amended and Restated Commercial Pledge Agreement
from time to time.

 

Borrower.  The word “Borrower” means Advanced Life Sciences, Inc. and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.

 

Collateral:  The word “Collateral” means all of Grantor’s right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

 

Default:  The word “Default” means the Default set forth in the DEFAULT section
of this Agreement.

 

Event of Default:  The words “Event of Default” mean any of the events of
default set forth in this Agreement in the DEFAULT section of this Agreement.

 

Grantor.  The word “Grantor” means ALS Ventures, LLC.

 

Guaranty.  The word “Guaranty” means the guaranty from any guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

Income and Proceeds.  The words “Income and Proceeds” mean all present and
future income, proceeds, earnings, increases, and substitutions from or for the
Collateral of every kind and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to become due, proceeds of any
insurance on the Collateral, shares of stock of different par value or no par
value issued in substitution or exchange for shares included in the Collateral,
and all other property Grantor is entitled to receive on account of such
Collateral, including accounts, documents, instruments, chattel paper, and
general intangibles.

 

Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

 

Lender. The word “Lender” means THE LEADERS BANK, its successors and assigns.

 

Note.  The word “Note” means that certain Amended and Restated Note, dated as of
even date herewith, executed by Borrower in favor of the Lender in the principal
amount of Ten Million and 00/100 Dollars ($10,000,000.00), together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the Note.

 

9

--------------------------------------------------------------------------------


 

Obligor.  The word “Obligor” means, without limitation, any and all persons
obligated to pay money or to perform some other act under the Collateral.

 

Property.  The word “Property” means all of Grantor’s right, title and interest
in and to all the property as described in the COLLATERAL DESCRIPTION section of
this Agreement.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed In connection with the Indebtedness.

 

UCC.  The word “UCC” means the Uniform Commercial Code of the State of Illinois,
as amended.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

BORROWER AND GRANTOR HAVE READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
COMMERCIAL PLEDGE AGREEMENT AND AGREE TO ITS TERMS.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the date first written above.

 

 

GRANTOR:

 

 

 

ALS VENTURES, LLC

 

 

 

By:

/s/ Michael T. Flavin

 

 

Michael T. Flavin, Manager

 

 

 

BORROWER:

 

 

 

ADVANCED LIFE SCIENCES, INC.

 

 

 

By:

/s/ John L. Flavin

 

 

John L. Flavin, President

 

 

 

LENDER:

 

 

 

THE LEADERS BANK

 

 

 

By:

/s/ John Prosia

 

 

John Prosia, Executive Vice President

 

 

[Signature Page to Amended and Restated Commercial Pledge Agreement]

 

--------------------------------------------------------------------------------